DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed August 03, 2022 claim 1 has been amended. Claims 1 through 18 are currently pending.

Response to Arguments
Applicant's arguments filed August 03, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that treating the thermoplastic material with an adhesion promoter prior to plasma treatment produced unexpected results is not persuasive because applicant has not provided any objective evidence to support the conclusion that the order to treatments was critical. Applicant cites Paragraph 0044 of the Patent Publication of the present application as providing evidence that applying the adhesion promoter prior to plasma treatment was critical however, Paragraph 0044 provides no objective evidence that the order of treatment was critical and just concludes that unexpected results are achieved by the claimed method. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b).I.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (U.S. Patent # 8,632,651) in view of Arber et al (U.S. Patent # 8,702,892).
	In the case of claims 1 and 10, Hicks teaches a method of bonding composites together wherein a first surface of a composite workpiece/first part is activated with plasma treatment followed by applying an adhesive to the treated/activated surface and then bonding/joining the first workpiece/part to a second workpiece/part (Abstract, Column 1 Lines 25-29 and Column 10 Claim 1). Hicks further teaches that the workpieces/parts included those comprised of thermoplastics such as polyetheretherketone (Column 4 Lines 30-39).
	Hicks does not teach that the activated surface had a contact angle in the range of from about 0 to about 40 degrees. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Hicks further teaches that the contact angle of an activated surface affected the peel strength of the surface when bonded with an adhesive (Column 2 Lines 34-43). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal contact angles for the activated surface of Hicks through routine experimentation because the contact angle affected the peel strength of the surface.
	Hicks does not teach having applied to the first workpiece/part surface at least one adhesion promoter and that the presence of the at least adhesion promoter was effective to maintain the contact angle in the range of about 0 to about 40 degrees for a time of about 10 days or grater.
	Arber teaches a method for bonding a plasma treated thermoplastic substrate to another substrate using an adhesive wherein in addition to plasma treatment/activation an adhesion promoter was also applied to the substrate surface (Abstract and Column 5 Lines 11-35).
	Based on the teachings of Arber, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied an adhesion promoter to the surface of the first workpiece/part of Hicks in order to increased the adhesion strength between the first workpiece/part and the adhesive and second workpiece/part.
	Neither reference specifically teaches that the adhesion promoter was applied prior to plasma treatment/activation of the contact angle remained effect for a time of 10 days or greater. However, section 2144.04.IV.C of the MPEP states, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)”
	Furthermore, Arber teaches that plasma treatment of the substrate extended the bondability of the thermoplastic substrate for a month of more (Column 5 Line 61 through Column 6 Line 30).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have plasma treated the adhesion promoter coated workpiece/part of Hicks in view of Arber in order to retain the bondability/contact angle of the treated/activated surface for at least a month.
	As for claims 5 and 6, as was discussed previously, Arber taught that the bondability lasted for a month or more.
	As for claims 8, 15 and 16, Hicks teaches that the first and second workpieces/parts were comprised of polyether ether ketone (Column 4 Lines 30-39).
	As for claim 12, neither reference teaches that the bond strength of the of the composite was about 20 to about 30 MPa. However, as was discussed previously, Hicks taught that the peel strength and therefore bond strength was a relevant process parameter for bonding to workpieces together and therefore it would have been obvious to have determined an optimal bond strength for the composite of Hicks in view of Arber through routine experimentation.
	As for claim 13, Hicks teaches that the adhesive was an epoxy (Column 10 Claim 1).
	As for claim 14, Arber teaches having pretreated the surface of the second substrate as well as the surface of the first substrate (Column 5 Lines 36-47).
	In the case of claims 9, 17 and 18, as was discussed previously, Hicks in view of Arber teach the claimed processes and therefore teach the products formed from those processes. Furthermore, Hicks teaches that the composite structure was used for an aerospace vehicle (Column 5 Lines 19-31).

Claims 2, 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al in view of Arber et al as applied to claims 1 and 10 above, and further in view of Hara et al (U.S. Patent Publication No. 2019/0134963).
	The teachings of Hicks in view of Arber as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 2, 4 and 11, neither Hicks nor Arber teach that the adhesion promoter was any of the promoters required by the claims.
	Hara teaches a process for adhesive bonding polymeric substrate wherein the bonding was conducted using plasma treatment/activation and an adhesion promoter in the form of a silane coupling agent (Abstract and Page 7 Paragraphs 0079-0080). Hara further teaches that suitable silane coupling agents included vinyltriethoxysilane and 3-chloropropyltrimethoxysilane (Page 2 Paragraphs 0024 and 0026).
	Based on the teachings of Hara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used vinyltriethoxysilane or 3-chloropropyltrimethoxysilane as the adhesion promoter of Hicks in view of Arber because these were known couplings agents/adhesion promoters in the art for bonding polymeric substrates together.
	None of the references specifically teach that the adhesion promoter coating layer had a thickness in the range of about 2 to about 12 microns. However, Hara teaches that the thickness of the coupling layer was a cause effective variable affecting the adhesive properties of the treated surface (Page 4 Paragraph 0048).
	Based on the teachings of Hara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal thickness for the adhesion promoter/coupling layer of Hicks in view of Arber through routine experimentation because the thickness of the layer affected the adhesive properties of the treated surface.

Allowable Subject Matter









Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1, 2 and 4 through 18 have been rejected and claim 3 has been objected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712